Citation Nr: 9932817	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-32 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether a September 1952 rating decision which continued a 
graduated 30 percent schedular evaluation for arrested 
tuberculosis, and which granted a statutory award under Vet. 
Reg. No. 1(a), Part II, para. II(q), for completely arrested 
tuberculosis, was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1940 to February 
1942.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied a claim that 
a September 1952 rating decision which continued a 30 percent 
graduated schedular evaluation for arrested tuberculosis 
(TB), and which granted a statutory award under Vet. Reg. No. 
1(a), Part II, para. II(q) (Q award), for completely arrested 
TB, was clearly and unmistakably erroneous.  The veteran 
timely disagreed with and appealed the RO denial of the 
claim.


FINDINGS OF FACT

1.  Rating decisions issued in June 1946 through September 
1952 reflected application of a graduated schedular 
evaluation for moderately advanced service-connected TB, 
arrested, with a 50 percent evaluation from October 1946 to 
April 1, 1952, a 30 percent evaluation from April 1952 to 
April 1957, and a zero percent evaluation thereafter; the 
veteran did not appeal any of these rating decisions.  

2.  The September 1952 rating decision which continued a 
graduated 30 percent schedular evaluation for arrested 
tuberculosis, and which granted a statutory Q award for 
completely arrested TB, was based on all of the evidence of 
record at that time and prevailing legal authority.

3.  The September 1952 rating decision does not contain clear 
factual error or any legal error which compels the conclusion 
that the result would have been manifestly different but for 
error.



CONCLUSION OF LAW

There is no clear and unmistakable error (CUE) in a September 
1952 rating decision which continued a graduated schedular 30 
percent evaluation for moderately advanced TB, arrested, and 
granted a statutory Q award for completely arrested TB.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 
3.105(a), 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a September 1952 rating decision 
which continued a 30 percent graduated schedular evaluation 
for arrested TB, and which granted a statutory award under 
Vet. Reg. No. 1(a), Part II, para. II(q) (Q award), was 
clearly and unmistakably erroneous.  Under the graduated 
schedular evaluation, the veteran's arrested TB was evaluated 
as 30 percent disabling from April 1952 to April 1957, to be 
followed by a schedular noncompensable evaluation in April 
1957.  The veteran contends that his arrested TB was not 
improving, as contemplated by a graduated schedular 
evaluation, and had resulted in permanent residual 
disability.  The veteran contends that he should have been 
awarded a permanent 30 percent evaluation, in addition to the 
Q award, and that he should now have a protected 30 percent 
evaluation.  He further contends that he is entitled to 
retroactive benefits.  

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  However, where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a).  CUE is present in a prior determination 
if the correct facts, as they were known at the time, were 
not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied, and the error is "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).  A determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Id.

When a claimant raises a CUE claim, it is not enough that he 
recite the phrase "clear and unmistakable error"; he must 
allege with specificity the nature of the error that occurred 
in the prior decision and give reasons why it would have been 
clear to any reasonable person that the proper outcome would 
be favorable to him.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  A claim of CUE "is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Id. at 43. 

Since a determination that there was CUE must be based on the 
record and the law extant at the time of the September 1952 
rating, in order to establish that the RO committed CUE, the 
medical evidence at that time must demonstrate the presence 
of a chronic 30 percent disability, or must demonstrate that 
a graduated schedular evaluation was not appropriate.  The 
veteran may also establish CUE by showing that granting a Q 
award was not appropriate, as an undebatable matter of law.  

Evidence at the time of the September 1952 rating decision

The veteran enlisted in August 1940.  The veteran's lungs 
were normal on enlistment examination conducted in that 
month.  In March 1941, the veteran sought treatment for chest 
pain.  Tuberculosis was diagnosed, and he was admitted to a 
military medical facility for long-term treatment.  During 
hospitalization, a therapeutic pneumothorax was induced.  He 
was discharged from military service in February 1942, but 
remained hospitalized.  

Service connection for active pulmonary TB was granted, 
effective the day following service discharge, by a rating 
decision issued in February 1942.  The veteran's disability 
was found not to be the result of combat service.  The Board 
notes that, at that time, veterans who incurred service-
connected disability in peacetime service received benefits 
at 80 percent of the rate for disabilities incurred in 
combat.  

The veteran remained hospitalized until April 1943.  He 
continued to receive total (100 percent) disability 
compensation until October 1946, based on the statutory 
provisions for graduated schedular ratings for arrested TB 
applicable at that time.  

The scheme for evaluation of arrested TB required a 100 
percent evaluation for a specified period following 
inactivity of the disease, to be followed by a 50 percent 
evaluation until a certain period elapsed after the disease 
became inactive, then followed by a 30 percent evaluation for 
an additional period of time, and thereafter, in the absence 
of a compensable permanent residual, a noncompensable 
evaluation was applied.  See 38 C.F.R. § 4.89.  See also; VA 
R&PR (Regulation and Procedure) § 2025B (1949); VA Regulation 
(VAR) 2025B (1952) (regulatory predecessors of 38 C.F.R. 
§ 4.89).  This type of evaluation, with a statutory scheme 
for evaluation of disability based on time since inactivity 
rather then requiring continuing assessment of actual 
disability, is described in this decision as a graduated 
schedular evaluation.  The rating decisions issued in the 
veteran's case from 1946 through 1952 all reflected 
application of a graduated schedular evaluation.  The veteran 
did not disagree with or appeal any of these decisions.  

In April 1946, VA examination disclosed some pleuro-
diaphramatic lesions on the right lung, with evidence of a 
lesion with fibrotic strands, with no evidence of cavitation, 
and a clear left lung.  All physical signs were negative, and 
the veteran was working.  Based on this evidence, a June 1946 
rating decision applied the graduated schedular evaluation 
for inactive tuberculosis.  The graduated schedule then in 
effect provided a 50 percent evaluation effective from 
October 1946 to April 1951, a 30 percent evaluation from 
April 1951 to April 1956, and a noncompensable evaluation 
thereafter.  

A radiologic examination of the chest conducted in July 1947 
disclosed no abnormalities.

A change to the 1945 VA Schedule for Rating Disabilities, 
Extension 6 of that Schedule, issued in November 1949, 
revised the duration of each graduated evaluation under the 
schedular graduated ratings for inactive TB.  Extension 6 
provided a 50 percent evaluation for TB up to six years after 
the date of arrest, and a 30 percent evaluation for the next 
5 years or up to 11 years after the date of arrest.  Based on 
this amendment to the rating schedule, the RO issued a 
December 1949 rating decision which extended the veteran's 50 
percent evaluation to April 1952, and extended the 30 percent 
evaluation to April 11, 1957, with a noncompensable 
evaluation thereafter.  The following month, in January 1950, 
the veteran was notified that his monthly compensation 
benefits would continue at the 50 percent level ($78.20) 
until April 12, 1952, when the evaluation would be reduced to 
30 percent ($36 monthly).

By a claim submitted in July 1951, the veteran sought 
benefits for unauthorized medical services.  The veteran 
alleged that a June 1951 hospitalization was a result of his 
service-connected TB.  A July 1951 private medical statement 
disclosed that the hospitalization was required for "virus 
pneumonia, extensive."  Reimbursement for the cost of the 
treatment for pneumonia was denied, and the veteran was so 
notified in August 1951.  The veteran was notified regarding 
appeal rights, but did not appeal this decision.

In May 1952, the veteran notified VA that his April 1952 
compensation benefits had not been reduced as he expected, 
based on previous notification which, as noted above, advised 
the veteran that his benefits would be $36 monthly.  

The veteran's claims file contains no further medical 
evidence of the severity of the veteran's tuberculosis.  

Analysis

The veteran and his representative have set out several 
arguments for a finding that there was CUE in the September 
1952 rating decision.  The Board has considered the veteran's 
contention that the RO committed CUE when it failed to 
determine, in September 1952, that the veteran's TB remained 
30 percent disabling.  The veteran's representative contends, 
in a March 1997 letter, that, "if medical examination had 
been done, . . . the veteran would have been shown to have 
continued disability following moderately advanced lesions 
which would have entitled the veteran to a permanent 30 
percent evaluation."  However, a breach of the duty to 
assist, even if true, cannot form a basis for a claim of CUE.  
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

The veteran cannot establish a valid CUE claim by presenting 
argument as to what evidence VA should have gathered at the 
time.  Rather, the error must be found in the evidence of 
record.  It does not appear that there was any evidence on 
record in September 1952 which clearly establishes that the 
veteran's 30 percent disability due to arrested TB was 
permanent.  In particular, the veteran points out that he had 
severe pneumonia in 1951, and alleges that this evidence 
should have been interpreted as establishing a 30 percent 
disability.  However, the veteran sought reimbursement for 
the medical expenses of the treatment for pneumonia; he did 
not submit a claim for increased disability compensation for 
TB.  When the RO determined that the veteran's pneumonia was 
not related to his service-connected arrested TB, the veteran 
did not submit or identify additional medical evidence or 
appeal that decision.  

The veteran's contention that the incurrence of pneumonia in 
1951 should have established that his TB was still too 
disabling to permit continuation of the graduated schedular 
evaluation for arrested TB is, in essence, a disagreement 
with how the facts were weighed or evaluated in 1952.  Such a 
disagreement as to interpretation of facts does not establish 
a valid claim of CUE.  Moreover, this evidence, even if 
interpreted as argued by the veteran, certainly does not 
compel a conclusion that continuation of the application of a 
30 percent rating until April 1957, to be followed by a non-
compensable evaluation thereafter, was manifestly and 
undebatably erroneous, as the evidence reflected that the 
veteran's pneumonia was acute and transitory.  

As noted above, CUE may be found if the correct facts, as 
they were known at the time, were not before the adjudicator, 
although a simple disagreement as to how the facts were 
weighed or evaluated will not suffice.  There is no claim 
here that the RO overlooked or failed to review any fact 
before it.  Moreover, the evidence of record reflects that 
the veteran, who had been a VA employee, was aware of the 
procedure for contacting VA and providing additional 
evidence.  The Board does not find any clear and unmistakable 
error as to the facts.

CUE may be found if the law in effect at the time was 
incorrectly applied.  In this case, it is clear that the RO 
applied the correct regulations and correctly interpreted 
those regulations.  In particular, the September 1952 rating 
decision reflects that it was based on Vet. Reg. 1(a), Part 
II, subsection (q), a new statutory entitlement.  The Board 
notes that, in June 1952, Congress added subsection (q) to 
Vet. Reg. 1(a), Part II, to provide that service-connected 
TB, completely arrested, would be compensated at not less 
than $67 monthly.  66 Stat. 295, ch. 525, §§ 1, 2.  The RO 
properly granted the veteran a Q award, as there was evidence 
that the veteran's TB was completely arrested.  

There is no evidence, however, that a grant of a statutory Q 
award should have prompted the RO to determine that 
application of a graduated schedular evaluation, under which 
the veteran's 30 percent evaluation for arrested TB was 
scheduled to decrease to a noncompensable evaluation in April 
1957, was no longer appropriate.  In particular, the Board 
notes that the Q award was to be granted for TB which was 
completely arrested.  There is no evidence of record in 1952 
that the veteran's TB was active or had resulted in permanent 
residual disability.  

The veteran has not identified any additional or alternative 
law or regulation which should have been applied.  The 
veteran has not identified any error in the RO's application 
of the statues and regulations, except for the allegation 
that the RO should have obtained more medical evidence before 
determining that a Q award was appropriate.  As noted above, 
a failure in the duty to assist is not among the factors 
which may be used to establish CUE.  The Board does not find 
that the September 1952 rating decision was based on any 
clear and unmistakable error of law.

Although the argument is somewhat unclear, the veteran and 
his representative may be arguing that the veteran did not, 
in fact, properly receive his Q award.  By a rating decision 
issued in September 1952, the veteran was notified that he 
was entitled to a Q award, and that his benefits would 
increase by $53.60 monthly.  In November 1952, the veteran 
notified VA that he had not received the expected increase in 
benefits.  The file does not clearly reflect VA's response to 
this letter.  

Communications in November 1954 reflect that premiums for 
National Service Life Insurance (NSLI) were being deducted 
from the veteran's compensation award.  A January 1955 rating 
decision discloses that the prior rating was continued.  VA 
documents dated in 1958 and 1959 reflect that NSLI premiums 
continued to be deducted from the veteran's monthly 
compensation, but those documents do not appear to reflect 
the amount of the compensation, either before or after the 
deduction.

The last document in the claims file before the veteran filed 
the claim on appeal is a July 1973 communication which 
advised the veteran that his monthly compensation was being 
increased to $67, as Congress had amended compensation rates 
to eliminate any difference in compensation rates for 
peacetime or wartime disabilities.  

Thus, although the claims file does not clearly reflect the 
rate of compensation the veteran received each month after 
September 1952, the file does reflect that he continued to 
receive compensation, since his NSLI premiums were being 
deducted from that compensation.  The evidence further 
reflects that the veteran continued to receive compensation, 
because he was notified in 1973 that the rate had been 
increased.  Thus, it is clear that the veteran did receive 
compensation continuously after September 1952, although the 
amount of the benefits the veteran received cannot be 
determined with specificity at all times.  Nevertheless, 
since the veteran would have been entitled to no compensation 
after April 1957 under a graduated schedular evaluation for 
TB, the evidence compels a conclusion that he did, in fact, 
receive his Q award, consistent with the September 1952 
rating decision.  The Board notes that, even if the veteran 
did not receive the awarded benefit, it is not clear how this 
would constitute CUE in any rating decision subject to 
appellate review.   

Following a complete review of the veteran's allegations, it 
is not clear that the veteran has established a valid claim 
of CUE.  If the veteran has established a valid CUE claim, 
the Board's review of the record and the extant regulations 
discloses that the September 1952 rating determination was 
not clearly and unmistakably erroneous.  The Board reiterates 
that the standard for clear and unmistakable error requires 
that any such error compel the conclusion, that reasonable 
minds could not differ, and the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  There is no evidence of such error 
in the September 1952 rating decision.


ORDER

The claim of CUE in a September 1952 rating decision is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

